


110 HR 2837 IH: Indian Tribal Federal Recognition

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2837
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for administrative procedures to extend
		  Federal recognition to certain Indian groups, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Tribal Federal Recognition
			 Administrative Procedures Act.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To remove the
			 Federal acknowledgment process from the Bureau of Indian Affairs and transfer
			 the responsibility for the process to an independent Commission on Indian
			 Recognition.
			(2)To establish a
			 Commission on Indian Recognition to review and act upon documented petitions
			 submitted by Indian groups that apply for Federal recognition.
			(3)To establish an
			 administrative procedure under which petitions for Federal recognition filed by
			 Indian groups will be considered.
			(4)To provide clear
			 and consistent standards of administrative review of documented petitions for
			 Federal acknowledgment.
			(5)To clarify
			 evidentiary standards and expedite the administrative review process by
			 providing adequate resources to process documented petitions.
			(6)To ensure that
			 when the Federal Government extends acknowledgment to an Indian tribe, the
			 Federal Government does so with a consistent legal, factual, and historical
			 basis.
			(7)To extend to
			 Indian groups that are determined to be Indian tribes the protection, services,
			 and benefits available from the Federal Government pursuant to the Federal
			 trust responsibility with respect to Indian tribes.
			(8)To
			 extend to Indian groups that are determined to be Indian tribes the immunities
			 and privileges available to other federally acknowledged Indian tribes by
			 virtue of their status as Indian tribes with a government-to-government
			 relationship with the United States.
			3.DefinitionsIn this Act:
			(1)AcknowledgmentThe
			 term acknowledgment means a determination by the Commission on
			 Indian Recognition that an Indian group constitutes an Indian tribe with a
			 government-to-government relationship with the United States.
			(2)Autonomous
				(A)In
			 generalThe term autonomous means the exercise of
			 political influence or authority independent of the control of any other Indian
			 governing entity.
				(B)Context of
			 termWith respect to a petitioner, the term shall be understood
			 in the context of the history, geography, culture, and social organization of
			 the petitioner.
				(3)BureauThe
			 term Bureau means the Bureau of Indian Affairs of the
			 Department.
			(4)CommissionThe
			 term Commission means the Commission on Indian Recognition
			 established under section 4.
			(5)Community
				(A)In
			 generalThe term community means any group of
			 people, living within a reasonable territory, that is able to demonstrate
			 that
					(i)consistent
			 interactions and significant social relationships exist within the membership;
			 and
					(ii)the
			 members of that group are differentiated from and identified as distinct from
			 nonmembers.
					(B)Context of
			 termThe term shall be understood in the context of the history,
			 culture, and social organization of the group, taking into account the
			 geography of the region in which the group resides.
				(6)Continuous or
			 continuouslyWith respect to a period of history of a group, the
			 term continuous or continuously means extending from
			 1900 throughout the history of the group to the present substantially without
			 interruption.
			(7)DepartmentThe
			 term Department means the Department of the Interior.
			(8)Documented
			 petitionThe term documented petition means the
			 detailed, factual exposition and arguments, including all documentary evidence,
			 necessary to demonstrate that those arguments specifically address the
			 mandatory criteria established in section 5.
			(9)Historically,
			 historical, historyThe terms historically,
			 historical, and history refer to the period dating
			 from 1900.
			(10)Indian
			 groupThe term Indian group means any Indian band,
			 pueblo, village, or community that is not acknowledged to be an Indian
			 tribe.
			(11)Interested
			 partiesThe term interested parties means any
			 person, organization, or other entity who can establish a legal, factual, or
			 property interest in an acknowledgement determination and who requests an
			 opportunity to submit comments or evidence or to be kept informed of Federal
			 actions regarding a specific petitioner. The term includes the government and
			 attorney general of the State in which a petitioner is located, and may
			 include, but is not limited to, local governmental units, and any recognized
			 Indian tribes and unrecognized Indian groups that might be affected by an
			 acknowledgement determination.
			(12)Letter of
			 intentThe term letter of intent means an
			 undocumented letter or resolution that—
				(A)is dated and
			 signed by the governing body of an Indian group;
				(B)is submitted to
			 the Commission; and
				(C)indicates the
			 intent of the Indian group to submit a documented petition for Federal
			 acknowledgment.
				(13)PetitionerThe
			 term petitioner means any group that submits a letter of intent to
			 the Commission requesting acknowledgment.
			(14)Political
			 influence or authority
				(A)In
			 generalThe term political influence or authority
			 means a tribal council, leadership, internal process, or other mechanism that a
			 group has used as a means of—
					(i)influencing or
			 controlling the behavior of its members in a significant manner;
					(ii)making decisions
			 for the group which substantially affect its members; or
					(iii)representing the
			 group in dealing with nonmembers in matters of consequence to the group.
					(B)Context of
			 termThe term shall be understood in the context of the history,
			 culture, and social organization of the group.
				(15)RestorationThe
			 term restoration means the re-extension of acknowledgment to any
			 previously acknowledged tribe with respect to which the acknowledged status may
			 have been abrogated or diminished by reason of administrative action by the
			 Executive Branch or legislation enacted by Congress expressly terminating that
			 status.
			(16)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(17)TreatyThe
			 term treaty means any treaty—
				(A)negotiated and
			 ratified by the United States on or before March 3, 1871, with, or on behalf
			 of, any Indian group or tribe;
				(B)made by any
			 government with, or on behalf of, any Indian group or tribe, from which the
			 Federal Government or the colonial government which was the predecessor to the
			 United States Government subsequently acquired territory by purchase, conquest,
			 annexation, or cession; or
				(C)negotiated by the
			 United States with, or on behalf of, any Indian group in California, whether or
			 not the treaty was subsequently ratified.
				(18)Tribal
			 rollThe term tribal roll means a list exclusively
			 of those individuals who—
				(A)(i)have been determined by
			 the tribe to meet the membership requirements of the tribe, as set forth in the
			 governing document of the tribe; or
					(ii)in
			 the absence of a governing document that sets forth those requirements, have
			 been recognized as members by the governing body of the tribe; and
					(B)have affirmatively
			 demonstrated consent to being listed as members of the tribe.
				4.Commission on
			 Indian Recognition
			(a)EstablishmentThere
			 is established the Commission on Indian Recognition. The Commission shall be an
			 independent establishment, as defined in section 104 of title 5, United States
			 Code.
			(b)Membership
				(1)In
			 general
					(A)MembersThe
			 Commission shall consist of 3 members appointed by the President, by and with
			 the advice and consent of the Senate.
					(B)Individuals to be
			 considered for membershipIn making appointments to the
			 Commission, the President shall give careful consideration to—
						(i)recommendations
			 received from Indian groups and Indian tribes; and
						(ii)individuals who
			 have a background or who have demonstrated expertise and experience in Indian
			 law or policy, anthropology, genealogy, or Native American history.
						(C)Background
			 informationNo individual shall be eligible for any appointment
			 to, or continue service on the Commission, who—
						(i)has
			 been convicted of a felony; or
						(ii)has
			 any financial interest in, or management responsibility for, any Indian
			 group.
						(2)Political
			 affiliationNot more than 2 members of the Commission may be
			 members of the same political party.
				(3)TermsEach
			 member of the Commission shall be appointed for a term of 6 years.
				(4)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was made.
			 Any member appointed to fill a vacancy occurring before the expiration of the
			 term for which the predecessor of the member was appointed shall be appointed
			 only for the remainder of that term. A member may serve after the expiration of
			 the term of that member until a successor has taken office.
				(5)Compensation
					(A)In
			 generalEach member of the Commission shall receive compensation
			 at a rate equal to the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code, for each day, including travel time, that the member is
			 engaged in the actual performance of duties authorized by the
			 Commission.
					(B)TravelAll
			 members of the Commission shall be reimbursed for travel and per diem in lieu
			 of subsistence expenses during the performance of duties of the Commission
			 while away from their homes or regular places of business, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
					(6)Full-time
			 employmentEach member of the Commission shall serve on the
			 Commission as a full-time employee of the Federal Government. No member of the
			 Commission may, while serving on the Commission, be otherwise employed as an
			 officer or employee of the Federal Government. Service by a member who is an
			 employee of the Federal Government at the time of nomination as a member shall
			 be without interruption or loss of civil service status or privilege.
				(7)ChairpersonAt
			 the time appointments are made under paragraph (1), the President shall
			 designate a Chairperson of the Commission (referred to in this section as the
			 Chairperson) from among the appointees.
				(c)Meetings and
			 Procedures
				(1)In
			 generalThe Commission shall hold its first meeting not later
			 than 30 days after the date on which all members of the Commission have been
			 appointed and confirmed by the Senate.
				(2)QuorumTwo
			 members of the Commission shall constitute a quorum for the transaction of
			 business.
				(3)RulesThe
			 Commission may adopt such rules (consistent with the provisions of this Act) as
			 may be necessary to establish the procedures of the Commission and to govern
			 the manner of operations, organization, and personnel of the Commission.
				(4)Principal
			 officeThe principal office of the Commission shall be in the
			 District of Columbia.
				(d)DutiesThe
			 Commission shall carry out the duties assigned to the Commission by this Act,
			 and shall meet the requirements imposed on the Commission by this Act.
			(e)Powers and
			 Authorities
				(1)Powers and
			 authorities of chairpersonSubject to such rules and regulations
			 as may be adopted by the Commission, the Chairperson may—
					(A)appoint,
			 terminate, and fix the compensation (without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title, or of any other provision of law, relating to the number,
			 classification, and General Schedule rates) of an Executive Director of the
			 Commission and of such other personnel as the Chairperson considers advisable
			 to assist in the performance of the duties of the Commission, at a rate not to
			 exceed a rate equal to the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of title 5,
			 United States Code; and
					(B)procure, as
			 authorized by section 3109(b) of title 5, United States Code, temporary and
			 intermittent services to the same extent as is authorized by law for agencies
			 in the executive branch, but at rates not to exceed the daily equivalent of the
			 annual rate of basic pay prescribed for level V of the Executive Schedule under
			 section 5316 of that title.
					(2)General powers
			 and authorities of commission
					(A)In
			 generalThe Commission may hold such hearings and sit and act at
			 such times as the Commission considers appropriate.
					(B)Other
			 authoritiesAs the Commission may consider advisable, the
			 Commission may—
						(i)take
			 testimony;
						(ii)have printing and
			 binding done;
						(iii)enter into
			 contracts and other arrangements, subject to the availability of funds;
						(iv)make
			 expenditures; and
						(v)take
			 other actions.
						(C)Oaths and
			 affirmationsAny member of the Commission may administer oaths or
			 affirmations to witnesses appearing before the Commission.
					(3)Information
					(A)In
			 generalThe Commission may secure directly from any officer,
			 department, agency, establishment, or instrumentality of the Federal Government
			 such information as the Commission may require to carry out this Act. Each such
			 officer, department, agency, establishment, or instrumentality shall furnish,
			 to the extent permitted by law, such information, suggestions, estimates, and
			 statistics directly to the Commission, upon the request of the
			 Chairperson.
					(B)Facilities,
			 services, and detailsUpon the request of the Chairperson, to
			 assist the Commission in carrying out the duties of the Commission under this
			 section, the head of any Federal department, agency, or instrumentality
			 may—
						(i)make
			 any of the facilities and services of that department, agency, or
			 instrumentality available to the Commission; and
						(ii)detail any of the
			 personnel of that department, agency, or instrumentality to the Commission, on
			 a non-reimbursable basis.
						(C)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
					(f)Federal Advisory Committee
			 ActThe provisions of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
			(g)Termination of
			 CommissionThe Commission shall terminate on the date that is 12
			 years after the date of the first meeting of the Commission.
			(h)AppointmentsNotwithstanding
			 any other provision of this Act, the Secretary shall continue to exercise those
			 authorities vested in the Secretary relating to supervision of Indian
			 recognition regulated under part 83 of title 25 of the Code of Federal
			 Regulations until such time as the Commission is organized and prescribes
			 regulations. The Secretary shall provide staff and support assistance to
			 facilitate an orderly transition to regulation of Indian recognition by the
			 Commission.
			5.Documented
			 petitions for recognition
			(a)In
			 General
				(1)Letters of intent
			 and documented petitionsSubject to subsection (d) and except as
			 provided in paragraph (3), any Indian group may submit to the Commission
			 letters of intent and a documented petition requesting that the Commission
			 recognize the group as an Indian tribe.
				(2)Hearing
					(A)In
			 generalIndian groups that have been denied or refused
			 recognition as an Indian tribe under regulations prescribed by the Secretary
			 shall be entitled to an adjudicatory hearing under section 9 before the
			 Commission, if the Commission determines that the criteria established by this
			 Act changes the merits of the Indian group’s documented petition submitted to
			 the Department.
					(B)Hearing
			 recordFor purposes of subparagraph (A), the Commission shall
			 review the administrative record containing the documented petition that formed
			 the basis of the determination to the Indian group by the Secretary.
					(C)Treatment of
			 secretary’s final determinationFor purposes of the adjudicatory
			 hearing, the Secretary’s final determination shall be considered a preliminary
			 determination under section 8(b)(1)(B).
					(D)Official
			 government actions to be considered concerning evidence of
			 criteriaA statement and an analysis of facts submitted under
			 this section may establish that, for any given period of time for which
			 evidence of criteria is lacking, such absence of evidence corresponds in time
			 with official acts of the Federal or relevant State Government which prohibited
			 or penalized the expression of Indian identity. For such periods of time, the
			 absence of evidence shall not be the basis for declining to acknowledge the
			 petitioner.
					(3)ExclusionThe
			 following groups and entities shall not be eligible to submit a documented
			 petition for recognition by the Commission under this Act:
					(A)Certain entities
			 that are eligible to receive services from the bureauIndian
			 tribes, organized bands, pueblos, communities, and Alaska Native entities that
			 are recognized by the Secretary as of the date of enactment of this Act as
			 eligible to receive services from the Bureau.
					(B)Certain splinter
			 groups, political factions, and communitiesSplinter groups,
			 political factions, communities, or groups of any character that separate from
			 the main body of an Indian tribe that, at the time of that separation, is
			 recognized as an Indian tribe by the Secretary, unless the group, faction, or
			 community is able to establish clearly that the group, faction, or community
			 has functioned throughout history until the date of the documented petition as
			 an autonomous Indian tribal entity.
					(C)Certain groups
			 that have previously submitted documented petitionsGroups, or
			 successors in interest of groups, that before the date of enactment of this
			 Act, have petitioned for and been denied or refused recognition based on the
			 merits of their petition as an Indian tribe under regulations prescribed by the
			 Secretary (other than an Indian group described in paragraph (2)(A)). Nothing
			 in this subparagraph shall be construed as excluding any group that Congress
			 has identified as Indian, but has not identified as an Indian tribe.
					(D)Indian groups
			 subject to terminationAny Indian group whose relationship with
			 the Federal Government was expressly terminated by an Act of Congress.
					(4)Transfer of
			 documented petition
					(A)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date on which all of the members of the Commission have
			 been appointed and confirmed by the Senate under section 4(b), the Secretary
			 shall transfer to the Commission all documented petitions and letters of intent
			 pending before the Department that request the Secretary to recognize or
			 acknowledge an Indian group as an Indian tribe.
					(B)Cessation of
			 certain authorities of secretaryNotwithstanding any other
			 provision of law, on the date of the transfer under subparagraph (A), the
			 Secretary and the Department shall cease to have any authority to recognize or
			 acknowledge, on behalf of the Federal Government, any Indian group as an Indian
			 tribe.
					(C)Determination of
			 order of submission of transferred documented
			 petitionsDocumented petitions transferred to the Commission
			 under subparagraph (A) shall, for purposes of this Act, be considered as having
			 been submitted to the Commission in the same order as those documented
			 petitions were submitted to the Department.
					(b)Documented
			 Petition Form and ContentExcept as provided in subsection (c),
			 any documented petition submitted under subsection (a) by an Indian group shall
			 be in any readable form that clearly indicates that the documented petition is
			 a documented petition requesting the Commission to recognize the Indian group
			 as an Indian tribe and that contains detailed, specific evidence concerning
			 each of the following items:
				(1)Statement of
			 factsA statement of facts and an analysis of such facts
			 establishing that the petitioner has been identified as an American Indian
			 entity on a substantially continuous basis since 1900. Evidence that the
			 character of the group as an Indian entity has from time to time been denied
			 shall not be considered to be conclusive evidence that this criterion has not
			 been met. Evidence that the Commission may rely on in determining the Indian
			 identity of a group may include any 1 or more of the following items:
					(A)Identification
			 of petitionerAn identification of the petitioner as an Indian
			 entity by any department, agency, or instrumentality of the Federal
			 Government.
					(B)Relationship of
			 petitioner with state governmentA relationship between the
			 petitioner and any State government, based on an identification of the
			 petitioner as an Indian entity.
					(C)Relationship of
			 petitioner with a political subdivision of a stateDealings of
			 the petitioner with a county or political subdivision of a State in a
			 relationship based on the Indian identity of the petitioner.
					(D)Identification
			 of petitioner on the basis of certain recordsAn identification
			 of the petitioner as an Indian entity by records in a private or public
			 archive, courthouse, church, or school.
					(E)Identification
			 of petitioner by certain expertsAn identification of the
			 petitioner as an Indian entity by an anthropologist, historian, or other
			 scholar.
					(F)Identification
			 of petitioner by certain mediaAn identification of the
			 petitioner as an Indian entity in a newspaper, book, or similar medium.
					(G)Identification
			 of petitioner by another indian tribe or organizationAn
			 identification of the petitioner as an Indian entity by another Indian tribe or
			 by a national, regional, or State Indian organization.
					(H)Identification
			 of petitioner by a foreign government or international
			 organizationAn identification of the petitioner as an Indian
			 entity by a foreign government or an international organization.
					(I)Other evidence
			 of identificationSuch other evidence of identification as may be
			 provided by a person or entity other than the petitioner or a member of the
			 membership of the petitioner.
					(2)Evidence of
			 community
					(A)In
			 generalA statement of facts and an analysis of such facts
			 establishing that a predominant portion of the membership of the
			 petitioner—
						(i)comprises a
			 community distinct from those communities surrounding that community;
			 and
						(ii)has
			 existed as a community from historical times to the present.
						(B)EvidenceEvidence
			 that the Commission may rely on in determining that the petitioner meets the
			 criteria described in clauses (i) and (ii) of subparagraph (A) may include 1 or
			 more of the following items:
						(i)MarriagesSignificant
			 rates of marriage within the group, or, as may be culturally required,
			 patterned out-marriages with other Indian populations.
						(ii)Social
			 relationshipsSignificant social relationships connecting
			 individual members.
						(iii)Social
			 interactionSignificant rates of informal social interaction
			 which exist broadly among the members of a group.
						(iv)Shared economic
			 activityA significant degree of shared or cooperative labor or
			 other economic activity among the membership.
						(v)Discrimination or
			 other social distinctionsEvidence of strong patterns of
			 discrimination or other social distinctions by nonmembers.
						(vi)Shared ritual
			 activityShared sacred or secular ritual activity encompassing
			 most of the group.
						(vii)Cultural
			 patternsCultural patterns that—
							(I)are shared among a
			 significant portion of the group that are different from the cultural patterns
			 of the non-Indian populations with whom the group interacts;
							(II)function as more
			 than a symbolic identification of the group as Indian; and
							(III)may include
			 language, kinship, or religious organizations, or religious beliefs and
			 practices.
							(viii)Collective
			 indian identityThe persistence of a named, collective Indian
			 identity continuously over a period of more than 50 years, notwithstanding
			 changes in name.
						(ix)Historical
			 political influenceA demonstration of historical political
			 influence pursuant to the criteria set forth in paragraph (3).
						(x)Extended kinship
			 tiesNot less than 50 percent of the tribal members exhibit
			 collateral kinship ties through generations to the third degree.
						(C)Criteria for
			 sufficient evidenceThe Commission shall consider the petitioner
			 to have provided sufficient evidence of community at a given point in time if
			 the petitioner has provided evidence that demonstrates any one of the
			 following:
						(i)Residence of
			 membersMore than 50 percent of the members of the group of the
			 petitioner reside in a particular geographical area exclusively or almost
			 exclusively composed of members of the group, and the balance of the group
			 maintains consistent social interaction with some members of the
			 community.
						(ii)MarriagesNot
			 less than 1/3 of the marriages of the group are between
			 members of the group.
						(iii)Distinct
			 cultural patternsNot less than 50 percent of the members of the
			 group maintain distinct cultural patterns including language, kinship, or
			 religious organizations, or religious beliefs or practices.
						(iv)Community
			 social institutionsDistinct community social institutions
			 encompassing 50 percent of the members of the group, such as kinship
			 organizations, formal or informal economic cooperation, or religious
			 organizations.
						(v)Applicability of
			 criteriaThe group has met the criterion in paragraph (3) using
			 evidence described in paragraph (3)(B).
						(3)Autonomous
			 entity
					(A)In
			 generalA statement of facts and an analysis of such facts
			 establishing that the petitioner has maintained political influence or
			 authority over its members as an autonomous entity from historical times until
			 the time of the documented petition. The Commission may rely on 1 or more of
			 the following items in determining whether a petitioner meets the criterion
			 described in the preceding sentence:
						(i)Mobilization of
			 membersThe group is capable of mobilizing significant numbers of
			 members and significant resources from its members for group purposes.
						(ii)Issues of
			 personal importanceMost of the membership of the group consider
			 issues acted upon or taken by group leaders or governing bodies to be of
			 personal importance.
						(iii)Political
			 processThere is widespread knowledge, communication, and
			 involvement in political processes by most of the members of the group.
						(iv)Level of
			 application of criteriaThe group meets the criterion described
			 in paragraph (2) at more than a minimal level.
						(v)Intragroup
			 conflictsThere are intragroup conflicts which show controversy
			 over valued group goals, properties, policies, processes, or decisions.
						(vi)Continuous line
			 of group leadersA continuous line of group leaders with a
			 description of the means of selection or acquiescence by a majority of the
			 group’s members.
						(B)Evidence of
			 exercise of political influence or authorityThe Commission shall
			 consider that a petitioner has provided sufficient evidence to demonstrate the
			 exercise of political influence or authority at a given point in time by
			 demonstrating that group leaders or other mechanisms exist or have existed that
			 accomplish the following:
						(i)Allocation of
			 group resourcesAllocate group resources such as land, residence
			 rights, or similar resources on a consistent basis.
						(ii)Settlement of
			 disputesSettle disputes between members or subgroups such as
			 clans or lineages by mediation or other means on a regular basis.
						(iii)Influence on
			 behavior of individual membersExert strong influence on the
			 behavior of individual members, such as the establishment or maintenance of
			 norms and the enforcement of sanctions to direct or control behavior.
						(iv)Economic
			 subsistence activitiesOrganize or influence economic subsistence
			 activities among the members, including shared or cooperative labor.
						(C)Temporality of
			 sufficiency of evidenceA group that has met the requirements of
			 paragraph (2)(C) at any point in time shall be considered to have provided
			 sufficient evidence to meet the criterion described in subparagraph (A) at that
			 point in time.
					(4)Governing
			 documentA copy of the then present governing document of the
			 petitioner that includes the membership criteria of the petitioner. In the
			 absence of a written document, the petitioner shall be required to provide a
			 statement describing in full the membership criteria of the petitioner and the
			 then current governing procedures of the petitioner.
				(5)List of
			 members
					(A)In
			 generalA list of all then current members of the petitioner,
			 including the full name (and maiden name, if any), date, and place of birth,
			 and then current residential address of each member, a copy of each available
			 former list of members based on the criteria defined by the petitioner, and a
			 statement describing the methods used in preparing those lists.
					(B)Requirements for
			 membershipIn order for the Commission to consider the members of
			 the group to be members of an Indian tribe for the purposes of the documented
			 petition, that membership shall be required to consist of established
			 descendancy from an Indian group that existed historically, or from historical
			 Indian groups that combined and functioned as a single autonomous
			 entity.
					(C)Evidence of
			 tribal membershipEvidence of tribal membership required by the
			 Commission for a determination of tribal membership shall include the following
			 items:
						(i)Descendancy
			 rollsDescendancy rolls prepared by the Secretary for the
			 petitioner for purposes of distributing claims money, providing allotments, or
			 other purposes.
						(ii)Certain
			 official recordsFederal, State, or other official records or
			 evidence identifying then present members of the petitioner, or ancestors of
			 then present members of the petitioner, as being descendants of a historic
			 tribe or historic tribes that combined and functioned as a single autonomous
			 political entity.
						(iii)Enrollment
			 recordsChurch, school, and other similar enrollment records
			 identifying then present members or ancestors of then present members as being
			 descendants of a historic tribe or historic tribes that combined and functioned
			 as a single autonomous political entity.
						(iv)Affidavits of
			 recognitionAffidavits of recognition by tribal elders, leaders,
			 or the tribal governing body identifying then present members or ancestors of
			 then present members as being descendants of 1 or more historic tribes that
			 combined and functioned as a single autonomous political entity.
						(v)Other records or
			 evidenceOther records or evidence based upon firsthand
			 experience of historians, anthropologists, and genealogists with established
			 expertise on the petitioner or Indian entities in general, identifying then
			 present members or ancestors of then present members as being descendants of 1
			 or more historic tribes that combined and functioned as a single autonomous
			 political entity.
						(c)ExceptionsA
			 documented petition from an Indian group that is able to demonstrate by a
			 preponderance of the evidence that the group was, or is the successor in
			 interest to, a—
				(1)party to a treaty
			 or treaties;
				(2)group acknowledged
			 by any agency of the Federal Government as eligible to participate under the
			 Act of June 18, 1934 (commonly referred to as the Indian Reorganization
			 Act) (48 Stat. 984 et seq., chapter 576; 25 U.S.C. 461 et seq.);
				(3)group for the
			 benefit of which the United States took into trust lands, or which the Federal
			 Government has treated as having collective rights in tribal lands or funds;
			 or
				(4)group that has
			 been denominated a tribe by an Act of Congress or Executive order,
				shall be
			 required to establish the criteria set forth in this section only with respect
			 to the period beginning on the date of the applicable action described in
			 paragraph (1), (2), (3), or (4) and ending on the date of submission of the
			 documented petition.(d)Deadline for
			 Submission
				(1)Documented
			 petitionsNo Indian group may submit a documented petition to the
			 Commission after 8 years after the date of the first meeting of the
			 Commission.
				(2)Letters of
			 intentIn the case of a letter of intent, the Commission shall
			 publish in the Federal Register a notice of such receipt, including the name,
			 location, and mailing address of the petitioner. A petitioner who has submitted
			 a letter of intent or had a letter of intent transferred to the Commission
			 under section 5 shall be required to submit a documented petition within 3
			 years after the date of the first meeting of the Commission to the Commission.
			 No letters of intent will be accepted by the Commission after 3 years after the
			 date of the first meeting of the Commission.
				6.Notice of receipt
			 of documented petition
			(a)Petitioner
				(1)In
			 generalNot later than 30 days after a documented petition is
			 submitted or transferred to the Commission under section 5(a), the Commission
			 shall—
					(A)send an
			 acknowledgement of receipt in writing to the petitioner; and
					(B)publish in the
			 Federal Register a notice of that receipt, including the name, location, and
			 mailing address of the petitioner and such other information that—
						(i)identifies the
			 entity that submitted the documented petition and the date the documented
			 petition was received by the Commission;
						(ii)indicates where a
			 copy of the documented petition may be examined; and
						(iii)indicates
			 whether the documented petition is a transferred documented petition that is
			 subject to the special provisions under paragraph (2).
						(2)Special
			 provisions for transferred documented petitions
					(A)In
			 generalWith respect to a documented petition that is transferred
			 to the Commission under section 5(a)(4), the notice provided to the petitioner,
			 shall, in addition to providing the information specified in paragraph (1),
			 inform the petitioner whether the documented petition constitutes a documented
			 petition that meets the requirements of section 5.
					(B)Amended
			 petitionsIf the petition described in subparagraph (A) is not a
			 documented petition, the Commission shall notify the petitioner that the
			 petitioner may, not later than 120 days after the date of the notice, submit to
			 the Commission an amended petition that is a documented petition for review
			 under section 7.
					(C)Effect of amended
			 petitionTo the extent practicable, the submission of an amended
			 petition by a petitioner by the date specified in this paragraph shall not
			 affect the order of consideration of the petition by the Commission.
					(b)OthersIn
			 addition to providing the notification required under subsection (a), the
			 Commission shall notify, in writing, the Governor and attorney general of, and
			 each federally recognized Indian tribe within, any State in which a petitioner
			 resides.
			(c)Publication;
			 Opportunity for Supporting or Opposing Submissions
				(1)PublicationThe
			 Commission shall publish the notice of receipt of each documented petition
			 (including any amended petition submitted pursuant to subsection (a)(2)) in a
			 major newspaper of general circulation in the town or city located nearest the
			 location of the petitioner.
				(2)Opportunity for
			 supporting or opposing submissions
					(A)In
			 generalEach notice published under paragraph (1) shall include,
			 in addition to the information described in subsection (a), notice of
			 opportunity for other parties involved with the petitioners to submit factual
			 or legal arguments in support of, or in opposition to, the documented
			 petition.
					(B)Copy to
			 petitionerA copy of any submission made under subparagraph (A)
			 shall be provided to the petitioner within 90 days upon receipt by the
			 Commission.
					(C)ResponseThe
			 petitioner shall be provided an opportunity to respond within 90 days to any
			 submission made under subparagraph (A) before a determination on the documented
			 petition by the Commission.
					7.Processing the
			 documented petition
			(a)Review
				(1)In
			 generalUpon receipt of a documented petition submitted or
			 transferred under section 5(a) or submitted under section 6(a)(2)(B), the
			 Commission shall conduct a review to determine whether the petitioner is
			 entitled to be recognized as an Indian tribe.
				(2)Content of
			 reviewThe review conducted under paragraph (1) shall include
			 consideration of the documented petition, supporting evidence, and the factual
			 statements contained in the documented petition.
				(3)Other
			 researchIn conducting a review under this subsection, the
			 Commission may—
					(A)initiate other
			 research for any purpose relative to analyzing the documented petition and
			 obtaining additional information about the status of the petitioner; and
					(B)consider such
			 evidence as may be submitted by interested parties.
					(4)Access to
			 library of congress and national archivesUpon request by the
			 petitioner, the appropriate officials of the Library of Congress and the
			 National Archives shall allow access by the petitioner to the resources,
			 records, and documents of those entities, for the purpose of conducting
			 research and preparing evidence concerning the status of the petitioner.
				(b)Consideration
				(1)In
			 generalExcept as otherwise provided in this subsection,
			 documented petitions submitted or transferred to the Commission shall be
			 considered on a first come, first served basis, determined by the date of the
			 original filing of each such documented petition with the Commission (or the
			 Department if the documented petition is transferred to the Commission pursuant
			 to section 5(a)(4) or is an amended petition submitted pursuant to section
			 6(a)(2)(B)). The Commission shall establish a priority register that includes
			 documented petitions that are pending before the Department as of the date of
			 the first meeting of the Commission.
				(2)Priority
			 considerationEach documented petition (that is submitted or
			 transferred to the Commission pursuant to section 5(a) or that is submitted to
			 the Commission pursuant to section 6(a)(2)(B)) of an Indian group that meets 1
			 or more of the requirements set forth in section 5(c) shall receive priority
			 consideration over a documented petition submitted by any other Indian
			 group.
				8.Preliminary
			 hearing
			(a)In
			 GeneralNot later than 60 days after the receipt of a documented
			 petition by the Commission submitted or transferred under section 5(a) or
			 submitted to the Commission pursuant to section 6(a)(2)(B), the Commission
			 shall set a date for a preliminary hearing, which shall in no instance be held
			 later than 180 days after receipt of the documented petition. At the
			 preliminary hearing, the petitioner and any other interested party may provide
			 evidence concerning the status of the petitioner.
			(b)Determination
				(1)In
			 generalNot later than 30 days after the conclusion of a
			 preliminary hearing under subsection (a), the Commission shall make a
			 determination—
					(A)to extend Federal
			 acknowledgment of the petitioner as an Indian tribe to the petitioner;
			 or
					(B)that the
			 petitioner should proceed to an adjudicatory hearing.
					(2)Notice of
			 determinationThe Commission shall publish in the Federal
			 Register a notice of each determination made under paragraph (1).
				(c)Information To
			 Be Provided Preparatory to an Adjudicatory Hearing
				(1)In
			 generalIf the Commission makes a determination under subsection
			 (b)(1)(B) that the petitioner should proceed to an adjudicatory hearing, the
			 Commission shall—
					(A)(i)not later than 30 days
			 after the date of such determination, make available appropriate evidentiary
			 records of the Commission to the petitioner to assist the petitioner in
			 preparing for the adjudicatory hearing; and
						(ii)include such
			 guidance as the Commission considers necessary or appropriate to assist the
			 petitioner in preparing for the hearing; and
						(B)not later than 30
			 days after the conclusion of the preliminary hearing under subsection (a),
			 provide a written notification to the petitioner that includes a list of any
			 deficiencies or omissions that the Commission relied on in making a
			 determination under subsection (b)(1)(B).
					(2)Subject of
			 adjudicatory hearingThe list of deficiencies and omissions
			 provided by the Commission to a petitioner under paragraph (1)(B) shall be the
			 subject of the adjudicatory hearing. The Commission may not make any additions
			 to the list after the Commission issues the list.
				9.Adjudicatory
			 hearing
			(a)In
			 GeneralNot later than 180 days after the conclusion of a
			 preliminary hearing under section 8(a), the Commission shall afford a
			 petitioner who is subject to section 8(b)(1)(B) an adjudicatory hearing. The
			 subject of the adjudicatory hearing shall be the list of deficiencies and
			 omissions provided under section 8(c)(1)(B) and shall be conducted pursuant to
			 sections 554, 556, and 557 of title 5, United States Code.
			(b)Testimony From
			 Staff of CommissionIn any hearing held under subsection (a), the
			 Commission shall require testimony from the acknowledgement and research staff
			 of the Commission or other witnesses involved in the preliminary determination.
			 Any such testimony shall be subject to cross-examination by the
			 petitioner.
			(c)Evidence by
			 PetitionerIn any hearing held under subsection (a), the
			 petitioner may provide such evidence as the petitioner considers
			 appropriate.
			(d)Determination by
			 CommissionNot later than 60 days after the conclusion of any
			 hearing held under subsection (a), the Commission shall—
				(1)make a determination
			 concerning the extension or denial of Federal acknowledgment of the petitioner
			 as an Indian tribe to the petitioner;
				(2)publish the
			 determination of the Commission under paragraph (1) in the Federal Register;
			 and
				(3)deliver a copy of
			 the determination to the petitioner, and to every other interested
			 party.
				10.Appeals
			(a)In
			 GeneralNot later than 60 days after the date that the Commission
			 publishes a determination under section 9(d), the petitioner may appeal the
			 determination to the United States District Court for the District of
			 Columbia.
			(b)Attorney
			 FeesIf the petitioner prevails in an appeal made under
			 subsection (a), the petitioner shall be eligible for an award of reasonable
			 attorney fees and costs under section 504 of title 5, United States Code, or
			 section 2412 of title 28, United States Code, whichever is applicable.
			11.Effect of
			 determinationsA determination
			 by the Commission under section 9(d) that an Indian group is recognized by the
			 Federal Government as an Indian tribe shall not have the effect of depriving or
			 diminishing—
			(1)the right of any
			 other Indian tribe to govern the reservation of such other tribe as that
			 reservation existed before the recognition of that Indian group, or as that
			 reservation may exist thereafter;
			(2)any property right
			 held in trust or recognized by the United States for that other Indian tribe as
			 that property existed before the recognition of that Indian group; or
			(3)any previously or
			 independently existing claim by a petitioner to any such property right held in
			 trust by the United States for that other Indian tribe before the recognition
			 by the Federal Government of that Indian group as an Indian tribe.
			12.Implementation
			 of decisions
			(a)Eligibility for
			 Services and Benefits
				(1)In
			 generalSubject to paragraph (2), upon recognition by the
			 Commission of a petitioner as an Indian tribe under this Act, the Indian tribe
			 shall—
					(A)be eligible for
			 the services and benefits from the Federal Government that are available to
			 other federally recognized Indian tribes by virtue of their status as Indian
			 tribes with a government-to-government relationship with the United States;
			 and
					(B)have the
			 responsibilities, obligations, privileges, and immunities of those Indian
			 tribes.
					(2)Programs of the
			 bureau
					(A)In
			 generalThe recognition of an Indian group as an Indian tribe by
			 the Commission under this Act shall not create an immediate entitlement to
			 programs of the Bureau in existence on the date of the recognition.
					(B)Availability of
			 programs
						(i)In
			 generalThe programs described in subparagraph (A) shall become
			 available to the Indian tribe upon the appropriation of funds.
						(ii)Requests for
			 appropriationsThe Secretary and the Secretary of Health and
			 Human Services shall forward budget requests for funding the programs for the
			 Indian tribe pursuant to the needs determination procedures established under
			 subsection (b).
						(b)Needs
			 Determination and Budget Request
				(1)In
			 generalNot later than 180 days after an Indian group is
			 recognized by the Commission as an Indian tribe under this Act, the appropriate
			 officials of the Bureau and the Indian Health Service of the Department of
			 Health and Human Services shall consult and develop in cooperation with the
			 Indian tribe, and forward to the Secretary or the Secretary of Health and Human
			 Services, as appropriate, a determination of the needs of the Indian tribe and
			 a recommended budget required to serve the newly recognized Indian
			 tribe.
				(2)Submission of
			 budget requestUpon receipt of the information described in
			 paragraph (1), the appropriate Secretary shall submit to the President a
			 recommended budget along with recommendations, concerning the information
			 received under paragraph (1), for inclusion in the annual budget submitted by
			 the President to the Congress pursuant to section 1108 of title 31, United
			 States Code.
				13.Annual report
			 concerning commission’s activities
			(a)List of
			 Recognized TribesNot later than 90 days after the first meeting
			 of the Commission, and annually on or before each January 30 thereafter, the
			 Commission shall publish in the Federal Register a list of all Indian tribes
			 that—
				(1)are recognized by
			 the Federal Government; and
				(2)receive services
			 from the Bureau.
				(b)Annual
			 Report
				(1)In
			 generalBeginning on the date that is 1 year after the date of
			 the first meeting of the Commission, and annually thereafter, the Commission
			 shall prepare and submit a report to the Committee on Indian Affairs of the
			 Senate and the Committee on Resources of the House of Representatives that
			 describes the activities of the Commission.
				(2)Content of
			 reportsEach report submitted under this subsection shall
			 include, at a minimum, for the year that is the subject of the report—
					(A)the number of
			 documented petitions pending at the beginning of the year and the names of the
			 petitioners;
					(B)the number of
			 documented petitions received during the year and the names of the
			 petitioners;
					(C)the number of
			 documented petitions the Commission approved for acknowledgment during the year
			 and the names of the acknowledged petitioners;
					(D)the number of
			 documented petitions the Commission denied for acknowledgment during the year
			 and the names of the petitioners; and
					(E)the status of all
			 pending documented petitions on the date of the report and the names of the
			 petitioners.
					14.Actions by
			 petitioners for enforcementAny petitioner may bring an action in the
			 district court of the United States for the district in which the petitioner
			 resides, or the United States District Court for the District of Columbia, to
			 enforce the provisions of this Act, including any time limitations within which
			 actions are required to be taken, or decisions made, under this Act. The
			 district court shall issue such orders (including writs of mandamus) as may be
			 necessary to enforce the provisions of this Act.
		15.RegulationsThe Commission may, in accordance with
			 applicable requirements of title 5, United States Code, promulgate and publish
			 such regulations as may be necessary to carry out this Act.
		16.Guidelines and
			 advice
			(a)GuidelinesNot
			 later than 90 days after the date of the first meeting of the Commission, the
			 Commission shall make available to Indian groups suggested guidelines for the
			 format of documented petitions, including general suggestions and guidelines
			 concerning where and how to research information that is required to be
			 included in a documented petition. The examples included in the guidelines
			 shall not preclude the use of any other appropriate format.
			(b)Research
			 AdviceThe Commission may, upon request, provide suggestions and
			 advice to any petitioner with respect to the research of the petitioner
			 concerning the historical background and Indian identity of that petitioner.
			 The Commission shall not be responsible for conducting research on behalf of
			 the petitioner.
			17.Assistance to
			 petitioners
			(a)Grants
				(1)In
			 generalThe Secretary of Health and Human Services may award
			 grants to Indian groups seeking Federal recognition as Indian tribes to enable
			 the Indian groups to—
					(A)conduct the
			 research necessary to substantiate documented petitions under this Act;
			 and
					(B)prepare
			 documentation necessary for the submission of a documented petition under this
			 Act.
					(2)Treatment of
			 grantsThe grants made under this subsection shall be in addition
			 to any other grants the Secretary of Health and Human Services is authorized to
			 provide under any other provision of law.
				(b)Competitive
			 AwardThe grants made under subsection (a) shall be awarded
			 competitively on the basis of objective criteria prescribed in regulations
			 promulgated by the Secretary of Health and Human Services.
			18.Protection of
			 certain privileged informationNotwithstanding any other provision of law,
			 upon the effective date of this Act, when responding to any requests for
			 information on petitions and related materials filed by a group seeking Federal
			 recognition as an Indian tribe pursuant to part 83 of title 25 of the Code of
			 Federal Regulations, including petitions and related materials transferred to
			 the Commission from the Department under section 5(a)(4), as well as related
			 materials located within the Department that have yet to be transferred to the
			 Commission, the Department and the Commission shall exclude materials
			 identified by the petitioning group as information related to religious
			 practices or sacred sites, and which the group is forbidden to disclose except
			 for the limited purpose of Department and Commission review.
		19.Authorization of
			 appropriations
			(a)CommissionThere
			 are authorized to be appropriated to the Commission to carry out this Act
			 (other than section 17) such sums as are necessary for each of fiscal years
			 2008 through 2017.
			(b)Secretary of
			 HHSThere are authorized to be appropriated to the Secretary of
			 Health and Human Services to carry out section 17 such sums as are necessary
			 for each of fiscal years 2008 through 2017.
			
